Citation Nr: 0602303	
Decision Date: 01/26/06    Archive Date: 01/31/06	

DOCKET NO.  02-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1982 to January 1984.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision of the 
VARO in Detroit, Michigan, that confirmed and continued a 50 
percent disability rating for the veteran's schizophrenia, 
following termination of a temporary total disability rating 
based on hospitalization for the service-connected disability 
with convalescence which had been in effect since April 17, 
2000.  The prehospital rating of 50 percent was 
reestablished, effective June 1, 2000.  Following a remand by 
the Board in September 2004, the veteran was accorded a 
special psychiatric examination in July 2005.  As a result, 
by rating decision in August 2005, the aforementioned rating 
action was amended to reflect a 70 percent disability rating 
for the veteran's PTSD from June 26, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, the appeal has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all of the evidence that is necessary for equitable 
disposition of the claim.

2.  The veteran's service-connected PTSD is manifested by 
symptoms that are productive of total social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103 
A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. §§3.102, 
3.156 (a), 3.159, 3.326 (a) (2005).  In Pelegrini v. 
Principi, (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4)  request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §5103 (a) 
(West 2002); 38 C.F.R. §3.159 (b) (2005).

The principal reason the case was remanded by the Board in 
September 2004 was to ensure compliance with the VCAA.  This 
was accomplished by letter to the veteran dated in April 2005 
in which he was informed about the information and evidence 
needed to support his claim.  He was told that he was being 
scheduled for an examination.  The record reveals that this 
examination was conducted in July 2005.  There is no 
suggestion in the current record that there remains evidence 
that is pertinent to the matter on appeal that is yet to be 
secured.

Most importantly, the Board notes that by virtue of a grant 
of the veteran's appeal, there is no need for further 
discussion of the VCAA.

Legal Criteria

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule).  These are identified 
by separate rating codes.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. §4.2.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. §4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 50 percent or higher are as 
follows:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory, 
e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is authorized when there 
is impairment reflecting deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

The maximum schedular rating of 100 percent requires total 
occupational and social impairment due to such symptoms as 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§4.130, Diagnostic Code 9411.

In assessing the evidence, it is important to note that the 
global assessment of functioning (GAF) score is based on a 
scale reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266 (citing the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), at 32).

A score of 51 to 60 is appropriate when there are "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A score of 41 to 50 is appropriate when there are "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment of 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Discussion

A review of the evidence of record discloses that the veteran 
has been hospitalized in the past for treatment and 
evaluation of his paranoid schizophrenia.  This includes VA 
hospitalization from April to May 2000 for bizarre behavior 
and noncompliance with medication.  The veteran's GAF score 
at admission was a very low 25.  His GAF score at time of 
discharge was 45.  He was discharged to an adult foster care 
home.

At the time of psychiatric examination for rating purposes by 
VA in September 2001, it was noted the veteran was taking 
several medications, including Haldol, Cogentin, and 
Atenolol.  Currently, he was attending day treatment at an 
intensive psychiatric community care program at a VA medical 
center.  He had been in the program since discharge from 
hospitalization in May 2000.  He described the program as a 
combination of group therapy and recreational activities.

When asked about hallucinations, the veteran indicated that 
when he was off his medications he experienced auditory 
hallucinations.  He did not experience suicidal or homicidal 
ideation.  He was properly oriented.  Grooming and general 
appearance seemed "indifferent" for someone his age and 
interests.  He had not experienced obsessive or ritualistic 
behavior to a serious extent.  Responses seemed economical 
and right to the point.  The examiner discerned no illogical 
or obscure speech patterns.  The veteran stated that he had 
something like panic attacks when he would get over excited.  
He was given an Axis I diagnosis of paranoid schizophrenia, 
in partial remission, with medication.  He was given a GAF 
score of 55.

Of record are reports of VA outpatient treatment and 
evaluation on periodic occasions in the past several years.  
At the time of one such mental health clinic visit in January 
2002, the veteran's principal treating physician stated that 
he was seen for medication review.  It was noted the veteran 
was "one of our sicker patients and appears to be entirely 
disabled by this illness."  The physician was referring to 
the veteran's schizophrenia.  The veteran indicated that 
since his last visit his father had passed away.  The veteran 
himself denied any depression or thoughts of suicide or 
homicide.  He also denied any increase in his psychotic 
symptomatology.  He was living with his sister and they were 
getting by with his disability income.  He stated he was 
continuing to take his medication and he did not report any 
side effects.  He had Parkinson's disease and his symptoms 
seemed to be in check with Atenolol and Cogentin.

On current examination he was described as somewhat unkempt.  
Speech was coherent.  Affect was blunted.  Mood was mildly 
dysphoric.  Thought processes were occasionally tangential 
and concrete.  He did not describe any bizarre ideas.  
Notation was made that he was known to have a delusional 
system.  He did not admit to any hallucinations.  He was 
alert and properly oriented.  He was to continue taking 
current medications and to continue his treatment regimen.

At the time of a follow-up visit for medication review 
purposes in April 2002, the veteran appeared much improved in 
his general appearance.  Speech was more coherent.  He was 
generally more alert and affect was brighter.  He did not 
describe any bizarre ideas and did not report any auditory or 
visual hallucinations.  He was alert and properly oriented.  
He was to continue with his treatment regimen.

When seen by the physician in November 2003, again for 
medication review, it was noted the veteran was still being 
seen in the treatment program at the medical center.  The 
veteran was described as somewhat anxious with school work.  
He did not report any depression, but said he felt somewhat 
miserable on account of his troubles in class.  However, he 
did not describe any increase in hallucinations and did not 
describe any bizarre or other delusional ideas.  On current 
examination he was alert.  Affect was somewhat restricted.  
Mood was dysphoric, but there were no thoughts of suicide or 
hallucinations.  He was goal-directed.  He was also alert and 
properly oriented.  The diagnosis was paranoid schizophrenia 
with residual symptoms.

Additional medical evidence includes a report of a VA 
psychiatric examination accorded the veteran in July 2005.  
The claims file was reviewed by the examiner.  A review of 
the file indicated "a history of numerous hospitalizations."  
The examining physician noted that he had also conducted the 
psychiatric examination of the veteran in September 2001, the 
report of which is referred to above.

The physician stated the veteran currently presented in much 
the same manner as described several years earlier.  He 
stated the veteran was dressed inappropriately.  Responses 
were clear and to the point.  Countenance was "staring."  
Affect was flat.  He was currently attending a program in the 
area of surgical technology and was carrying a B average 
except for a required algebra class which he failed.  He was 
living with a sister and one of his seven nephews.

The veteran seemed to have formed a social and recreational 
circle around the family.  Apparently, his nephews, who were 
in their twenties, did things with him.  He stated that he 
tried to fish every weekend and enjoyed hunting.

It was noted that the veteran saw his principal treating 
psychiatrist about every three months.  His last psychiatric 
hospitalization was in April 2001.  The veteran drove his 
sister's truck to the examination.  He indicated that he had 
a truck of his own but there were problems with the universal 
gear and he did not want to risk driving it so far from home.  
He stated that he had not experienced any auditory 
hallucinations since he had been taking Haldol Decanoate.

Asked what might happen if he were without medications, the 
veteran answered "drive off, wandering aimlessly, hearing 
voices, delusions, drive until I'm out of gas and start 
wandering."  It was noted the veteran was able to manage his 
basic and advanced activities of daily living.  The examiner 
made reference to immaturity in several areas, probably as a 
secondary effect of the profound and longstanding brain 
targeting medication.

The Axis I diagnosis was chronic paranoid schizophrenia, in 
partial remission with medication.  An Axis II diagnosis was 
made of organic personality traits secondary to medication.  
The veteran was given a GAF score of 60.

The examiner stated that as to the impact of the psychiatric 
condition upon the veteran's industrial capacity, his opinion 
was that "it is at least as likely as not that his [the 
veteran] schizophrenia prevents him from obtaining gainful 
employment consistent with educational and occupational 
experience."  The examiner added "as far as if the pure 
intellectuality was regarded on its own, then this examiner's 
opinion would be different.  It seems rather in the area of 
failure to mature in another dimension, probably 
medicationally related, that the prediction of his ability to 
take over a job, such as a surgical technician or even 
working in food services would be severely impaired for lack 
of capacity of personal appearance, continuing irregularity 
and relative abstinence from breakthrough symptoms such as 
the panic attacks at his last place of employment."

Analysis

After a longitudinal review of the pertinent evidence of 
record, the Board finds that a schedular rating of 100 
percent for the veteran's PTSD is in order.  In determining 
whether a veteran meets the criteria for a 70 percent 
evaluation, the Board must consider whether he has 
deficiencies in most of the following areas:  Work, school, 
family relations, judgment, thinking, and mood.  See Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).

The sole basis for a 100 percent rating is total occupational 
and social impairment.  See Sellers v. Principi, 372, F. 3d. 
1318 (Fed. Cir. 2004).

The Board notes that the veteran's principal treating 
psychiatrist described him on one occasion as "one of our 
sicker patients and appears to be entirely disabled by this 
illness."  The physician was referring to the veteran's 
schizophrenia.  The VA physician who examined the veteran for 
rating purposes in 2001 and again in July 2005 gave the 
veteran a GAF score of 60 at the time of the more recent 
examination.  However, the examiner went on to opine that it 
was as least as likely as not that the veteran's 
schizophrenia was so incapacitating that it alone prevented 
him from obtaining gainful employment consistent with his 
education and occupational experience.  The descriptions by 
the veteran's treating psychiatrist and the VA physician who 
examined him in 2001 and again in 2005 seem to be most 
consistent with a symptom picture indicative of total social 
and industrial 



						(Continued on next page)






impairment, particularly with resolution of all reasonable 
doubt in the veteran's favor.  Accordingly, a 100 percent 
schedular rating is in order.


ORDER

Entitlement to a 100 percent schedular rating for the 
veteran's PTSD is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


